  Case 17-18842         Doc 39     Filed 02/05/19 Entered 02/05/19 09:32:22              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-18842
         KEVIN COLLINS
         NATICIA LOGAN COLLINS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/22/2017.

         2) The plan was confirmed on 08/16/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/01/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-18842        Doc 39       Filed 02/05/19 Entered 02/05/19 09:32:22                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $1,702.23
       Less amount refunded to debtor                             $95.00

NET RECEIPTS:                                                                                     $1,607.23


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,129.31
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $76.40
    Other                                                                   $401.52
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,607.23

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
1st Loans                        Unsecured         300.00           NA              NA            0.00       0.00
AFNI INC                         Unsecured         369.00           NA              NA            0.00       0.00
AMERICAN AIRLINES C U            Unsecured         990.00        514.21          514.21           0.00       0.00
AT&T                             Unsecured         100.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         805.12          805.12           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA       1,888.36        1,888.36           0.00       0.00
CAVALRY INVESTMENTS              Unsecured            NA       7,804.05        7,804.05           0.00       0.00
CHASE                            Unsecured         100.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,200.00     10,882.54        10,882.54           0.00       0.00
CNAC GLENDALE HEIGHTS            Unsecured      9,740.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      3,000.00       7,412.37        7,412.37           0.00       0.00
DIRECTV LLC                      Unsecured         100.00        489.77          489.77           0.00       0.00
DISH NETWORK                     Unsecured         100.00           NA              NA            0.00       0.00
FARMERS INS                      Unsecured      1,400.00            NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         100.00           NA              NA            0.00       0.00
INBOXLOAN                        Unsecured          50.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         380.00        417.66          417.66           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         443.00        550.47          550.47           0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured          93.00           NA              NA            0.00       0.00
MONEY LION LLC                   Unsecured         100.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      2,602.00       3,490.59        3,490.59           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured     10,330.00     10,329.72        10,329.72           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         147.00        146.77          146.77           0.00       0.00
PROGRESSIVE LEASING              Unsecured            NA         573.92          573.92           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      8,035.00       8,984.44        8,984.44           0.00       0.00
RENT A CENTER CORP               Unsecured      1,000.00            NA              NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured         586.00        586.17          586.17           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         300.00           NA              NA            0.00       0.00
TCF BANK                         Unsecured         100.00           NA              NA            0.00       0.00
TMOBILE                          Unsecured         100.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured            NA     50,196.81        50,196.81           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-18842         Doc 39      Filed 02/05/19 Entered 02/05/19 09:32:22                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $105,072.97                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,607.23
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,607.23


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
